Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2, Figures 2-5B, claims 1-9, 11-13 and 15 in the reply filed on 5/27/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9, 11-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, applicant should clarify the structure and/or arrangement of the fluid intended by “a fluid having a positive thermal expansion coefficient disposed in the housing such that expansion and contraction of the fluid due to change in temperature increases and decreases the gap, respectively.”  Applicant should also clarify the structure of the magnetic core relative to the housing intended by “the first and second core segments being supported by in the housing such that the first and second segments are movable relative to each other to increase and decrease the size of the gap.”  Claims 7-9, 11-13 and 15 inherit the defects of the parent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7, 9, 11-13 and 15, as best understood in view of the rejection under 35 USC 112 second paragraph, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluska et al. [US 9,490,056 B1.] 
Regarding claim 6 and 15, Kluska et al. discloses a magnetic device comprising:
- a housing [44]; 
- a magnetic core [12] disposed in the housing and including a first segment [12a] and a second segment [12b] spaced apart from each other to define a gap, the first and second segments inherently being supported in the housing such that the first and second segments are movable relative to each other to increase and decrease the size of the gap, wherein the first and second segments include first and second sides, respectively, cooperating to the define the gap; and 
- a fluid/liquid [70] having a positive thermal expansion coefficient disposed in the housing.
Kluska et al., as best understood in view of the rejection under 35 USC 112 second paragraph, discloses the instant claimed invention except for the specific expansion and contraction of the fluid due to change in temperature increases and decreases the gap.
It would have been an obvious matter of design choice, absent evidence of criticality shown in the present invention and the lack of implicit or explicit limit to a specific design in the prior art, to use different fluid/liquid material for the liquid [70] of Kluska et al. in order to have expansion and contraction due to temperature change, since applicant has not disclosed that DESCRIBE DIFFERENCE AND PRESS THE F9 KEY~ solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the gap filler liquid of Kluska et al..  It is noted that it is a truism that a claim need not be limited to a preferred embodiment. Ethicon, 93 F.3d at 1582 n.7, 40 USPQ2d at 1027 n.7 (quoting In re Vickers, 141 F.2d 522, 525, 61 USPQ2d 122, 125 (CCPA 1944)).  However, it is pointed out in that opinion that the applicant "was free to draft claim[s] broadly (within the limits imposed by the prior art) to exclude the lockout precise location as a limitation of the claimed invention" only because he "did not consider the precise location of the lockout to be an element of his invention."  Id.  
Regarding claims 7 and 9, Kluska et al. inherently discloses the fluid in the gap and the first segment is fixed to the housing.
Regarding claims 11-13, the specific thermal expansion coefficient and/or material use for the liquid would have been an obvious design consideration for the purpose of improving expansion and/or contraction to achieve the desired air gap.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record do not teach or suggested, in the claimed combination thereof, a fluid packet disposed in the gap, the fluid packet including a fluid encapsulated in a flexible membrane, the fluid having a positive thermal expansion coefficient configured to enlarge the packet in response to a temperature of the fluid increasing to separate the first and second segments and increase a width of the gap, and configured to contact the packet in response to the temperature decreasing to allow the damper to urge the first and second segments towards each other and reduce the width of the gap.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837